Case: 19-11334    Date Filed: 09/30/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-11334
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:18-cr-00179-RDP-TMP-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JON ANTHONY HILL,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                              (September 30, 2019)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
              Case: 19-11334     Date Filed: 09/30/2019    Page: 2 of 2


if it was made knowingly and voluntarily); see also United States v.

Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to

appeal includes waiver of the right to appeal difficult or debatable legal issues or

even blatant error).




                                          2